By the Court.
This is an action of tort to recover compensation for personal injuries alleged to have resulted from an accumulation of ice formed by the freezing of water from the roof of a building of the defendant, whereby the water ran from it through a defective or clogged spout to the adjacent sidewalk. The plaintiff was perfectly familiar with the location, and, being apprehensive for his safety if he should try to walk over the slippery place on the sidewalk, fell and was injured while attempting to sprinkle ashes over the ice.
On these facts it could not rightly have been ruled as a matter of law that the plaintiff could not recover because of voluntary exposure to danger or voluntary assumption of risk. These questions were for the jury. The due care of the plaintiff and negligence of the defendant rightly were left to the jury. Fitzgerald, v. Connecticut River Paper Co. 155 Mass. 155. Field v. Gowdy, 199 Mass. 568. Drake v. Taylor, 203 Mass. 528. Cochran v. Barton, 233 Mass. 147. Marston v. Phipps, 209 Mass. 552. Letang v. Ottawa Electric Railway, [1926] A. C. 725.

Exceptions overruled.